Citation Nr: 0621184	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-39 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disability; and, if so, whether the claim may be granted.

2.  Entitlement to service connection for emphysema due to 
tobacco use in service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral eye disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
emphysema due to smoking in the service was received on 
December 17, 2003.


CONCLUSION OF LAW

The claim for service connection for emphysema due to tobacco 
use in service is barred by law.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. §§ 3.1(r), 3.151, 3.300 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Board may proceed with respect to the issue of 
entitlement to service connection for emphysema due to 
tobacco use in service at this time without reviewing the 
provisions of the VCAA.  The United States Court of Appeals 
for Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack 
of legal merit under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  That court has also held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

II.	Entitlement to service connection for emphysema due 
to tobacco use in service

The veteran claims entitlement to service connection for 
emphysema due to nicotine dependence in service.  His 
application for compensation was received on December 17, 
2003.

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C.A. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103(a); see also 38 C.F.R. § 3.300(a). The 
law states:

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have 
resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by the 
veteran during the veteran's service. 

38 U.S.C. § 1103(a) is applicable to claims filed after June 
9, 1998.  As the veteran's claim was received subsequent to 
June 9, 1998, the subsequent barring of VA benefits for the 
consequences of tobacco use under 38 U.S.C.A. § 1103 applies 
to this claim.  

When, as here, the law and not the facts are dispositive of 
the claim, it should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 430.


ORDER

The claim for service connection for emphysema due to tobacco 
use in service is denied.  


REMAND

The veteran's application to reopen his claim of service 
connection for a bilateral eye disability was received in 
December 2003.  Accompanying this application was a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA,) indicating treatment 
at East Orange, New Jersey VA Hospital.    

The veteran had previously noted, in May 1980, that he 
received outpatient treatment at the VAMC in East Orange, New 
Jersey on May 28, 1980.  

The above-mentioned treatment record in May 1980 is not of 
record; and, in fact, there is no indication in the record 
that any effort has been made to obtain that record.  
Therefore, it is the Board's opinion that the medical records 
pertaining to any treatment of the veteran's eyes from VA 
Medical Center in East Orange, New Jersey from May 1980 
should be obtained.  The VCAA requires that attempts be made 
to obtain VA records unless it is futile.  Without a negative 
response from the VA Medical Center, it is not clear that 
further requests would be futile.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
held that the VCAA required VA to notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any actions needed to 
comply with the VCAA, in the context of a 
claim to reopen, see Kent, supra, have 
been accomplished.

2.  All VA outpatient treatment records 
pertaining to treatment for an eye 
condition from May 1980 to the present, 
at the VA medical center in East Orange, 
New Jersey should be obtained.   

If any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.
 
3.  The case should be reviewed on the 
basis of any additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


